--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Director Resignation Policy


Commencing with the 2012 Director nominations and elections, this Director
Resignation Policy will become effective for the Company. In an uncontested
election of Directors (i.e., an election where the only nominees are those
recommended by the Board of Directors), any nominee for Director who receives a
greater number of votes “withheld” from his or her election than votes “for” his
or her election (a “Majority Withhold Vote”) will promptly tender his or her
resignation to the Board of Directors following completion of the stockholder
vote. Abstentions will not be considered in the determination of a Majority
Withhold Vote.


The Corporate Governance and Nominating Committee will promptly consider the
0resignation submitted by a Director receiving a Majority Withhold Vote, and, no
later than 20 days following the date of the stockholders’ meeting where the
election occurred, the Corporate Governance and Nominating Committee will
recommend to the Board of Directors whether to accept the tendered resignation
or reject it. In considering whether to accept or reject the tendered
resignation, the Corporate Governance and Nominating Committee will consider
factors deemed relevant by the members of the Corporate Governance and
Nominating Committee including, without limitation, the stated reasons why
stockholders “withheld” votes for election from such Director, the length of
service and qualifications of the Director whose resignation has been tendered
and the Director’s contributions to the Company.


The Board of Directors will act on the Corporate Governance and Nominating
Committee’s recommendation no later than 45 days following receipt of the
Corporate Governance and Nominating Committee’s recommendation. The decision of
the Board of Directors may be, among other things, to (i) accept the
resignation; (ii) defer acceptance of the resignation until a replacement
Director with certain necessary qualifications held by the subject Director can
be identified and elected to the Board of Directors; (iii) reject the
resignation, but address what the Board of Directors believes to be the
underlying reasons for the failure of the Director to be reelected; (iv) reject
the resignation, but resolve that the Director will not be re-nominated in the
future for election; or (v) reject the resignation.


In considering a tendered resignation, the Board of Directors is authorized to
consider all factors it deems relevant to the best interests of the Company and
the stockholders including, without limitation, (i) specifically expressed
reasons why the stockholders “withheld” votes for the election of a Director;
(ii) what the Board of Directors believes to be the underlying reasons for the
Majority Withhold Vote, including whether these reasons relate to the incumbent
Director’s performance as a Director; whether these reasons relate to the
Company or another company; and whether these reasons are curable and
alternatives for effecting any cure; (iii) the tenure and qualifications of the
Director; (iv) the Director’s past and expected future contributions to the
Company; (v) the other policies of the Board of Directors; (vi) the overall
composition of the Board of Directors, including whether accepting the
resignation would cause the Company to fail to meet any applicable requirements
of the Securities and Exchange Commission, the Nasdaq Stock Market, or any other
regulatory or self-regulatory requirements; and (vii) whether the resignation of
the Director could result in the triggering of change in control or similar
provisions under any contract by which the Company is bound or any benefit plan
of the Company and, if so, the potential impact thereof.


Following the Board’s decision on the Corporate Governance and Nominating
Committee’s recommendation, the Company will promptly publicly disclose the
Board’s decision whether to accept the resignation as tendered (providing a full
explanation of the process by which the decision was reached and, if applicable,
the reasons for rejecting the tendered resignation) in a Form 8-K filed with the
Securities and Exchange Commission.


To the extent that one or more Directors’ resignations are accepted by the
Board, the Corporate Governance and Nominating Committee will recommend to the
Board whether to fill such vacancy or vacancies or to reduce the size of the
Board.


Any Director who tenders his or her resignation pursuant to this provision will
not participate in the Corporate Governance and Nominating Committee
recommendation or Board consideration regarding whether or not to accept the
tendered resignation. If a majority of the members of the Corporate Governance
and Nominating Committee received a Majority Withhold Vote, then the independent
Directors who are on the Board who did not receive a Majority Withhold Vote (or
who were not standing for election) will appoint a Board committee amongst
themselves solely for the purpose of considering the tendered resignations and
will recommend to the Board whether to accept them or reject them. This Board
committee may, but need not, consist of all of the independent Directors who did
not receive a Majority Withhold Vote or who were not standing for election.


This Director Resignation Policy will be summarized in each proxy statement
relating to an election of Directors of the Company.
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------